DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 07 July 2021 for the application filed 14 February 2019. Claims 1, 4-8, 10, 11, 13-15, 17-23, 26-36, 38, 39, and 41-47 are pending:
Claims 2, 3, 9, 12, 16, 24, 25, 37, and 40 have been canceled; 
Claims 1, 6, 7, and 41 have been amended; and
new Claims 45-47 have been added.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/631,167 filed 15 February 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Arguments
Applicant’s amendments and arguments, filed 07 July 2021, have been fully considered.
Applicant’s arguments with respect to the 35 USC 103 rejections of Claims 1, 4-7, 10, 11, 13-15, 17-23, 26, 32-36, and 38-43 as obvious over WOLTERS or WOLTERS in view of AGA have been fully considered but are not persuasive. Applicant argues that:
(1) “Wolters is fatally flawed. Wolters merely discloses a method for separating a sample into one or more subsamples in a manner to identify potential errors in the separation… Wolters is not directed to detecting a column malfunction in a chromatography process” and instead, “is directed to methods for measuring sample separation into component subsamples”; even further, “Wolters is silent with… comparing the measurement profile and library reference” and therefore, “does not teach or suggest the atypical profile features recited by claim 1” (pg. 10-11); 

(3) “Wolters does not teach or suggest halting the chromatography process upon detection of an atypical profile, as recited by step (e) of instant claim 1” (pg. 12); and
(4) Applicant further argues that “Wolters is directed to a different problem than that of the instant invention – identification of unsuccessful separation rather than column malfunction”; “Wolters compares the data from a sample before separation and the data collected from each subsample after separation… [c]omparing a process chromatogram to a reference chromatogram, when both comprise a ‘plurality of analytes and a biologic composition’ would eliminate the comparison of the sample to subsamples after separation, rendering the method unfit to determine if any component had been lost, added or degraded in separation” (pg. 13).
The Examiner respectfully disagrees.
Regarding (1) and (2), Applicant fails to provide any additional details or limitations as to what is considered a “column malfunction” in the claims, i.e., the claims do not provide a clear indication of what Applicant considers the metes and bounds of such a phrase. Thus, the Examiner has considered “column malfunction” by its broadest reasonable interpretation. While the Examiner appreciates Applicant’s arguments filed 07 July 2021 explaining their perceived differences between “column malfunction” and WOLTERS’ “separation failure”, such distinctions are not claimed. In fact, the limitations in Claim 1 seem to indicate that a “column malfunction” is due to a separation failure (e.g., “additional peak on the process chromatogram when compared to a comparable position on the reference chromatogram”), similar to the method disclosed by WOLTERS. While Claim 1 does not provide any guidance to what the Applicant would consider to be a “column malfunction”, the specification states that:
“…the magnitude of the additional peak indicates a degree of severity of the potential or actual malfunction of the chromatography process… an increase in the magnitude of the additional peak indicates an increase in the degree of severity of the potential or actual malfunction of the chromatography process. In some embodiments, the malfunction of the chromatography process induces a loss of separation power of the chromatography column” (emphases added; p0013).

This suggests a “column malfunction” may be indicated by irregularities in an atypical profile, namely differences in magnitudes of additional peaks, which manifests as “a loss of separation power of the chromatography column”. Thus, as defined in the specification, a “column malfunction” is equivalent to or at least indicative of a loss of separation power. WOLTERS teaches a method identifying a similar issue, namely a “separation failure”; one of ordinary skill 
Similarly, Applicant has claimed “a reference chromatogram” but argues that such a limitation should be considered a library reference, i.e., separate from the claimed “process chromatogram”, and therefore distinguished from WOLTERS’ teaching of comparing a subsample chromatogram to a sample chromatogram. However, this is not claimed; although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, paragraph 0005 of the specification indicates that “a reference chromatogram” is generated from the same chromatography column used for the claimed chromatography process. By broadest reasonable interpretation, this definition of a reference chromatogram is similarly disclosed by WOLTERS in that the comparable chromatogram is also generated by the same chromatography column used for sample separation. Overall, WOLTERS discloses the same claimed process in that a sample is first measured to obtain a measurement profile data (i.e., generating a reference chromatogram from a chromatography column; p0020); the sample is separated into one or more subsamples, and the one or more subsamples are measured to obtain subsample measurement profile data (i.e., generating a process chromatogram from the chromatography column), which is compared with the sample measurement profile data (i.e., comparing the process chromatogram to the reference chromatogram; p0021-0023).
Overall, WOLTERS discloses or suggests all limitations of Claim 1 and such limitations would be obvious to one of ordinary skill in the art. It may benefit Applicant to further define and claim what they consider “column malfunction” and “reference chromatogram”.
Regarding (3), Applicant is seemingly arguing that step (e) must be practiced in real-time upon the detection of an atypical profile. However, the claim only require that the chromatography process is stopped to resolve a column malfunction; there is no requirement that the process must be stopped when a profile is measured, compared with a reference chromatogram, and determination that an atypical profile is detected, i.e., step (e) can be practiced after the process has been completed as is the case for WOLTERS. Regardless, p0175 of WOLTERS does teach that the process run can be prematurely terminated if discrepancies in chromatogram profiles are detected.
	Regarding (4), Applicant’s arguments are addressed above in the response to (1) and (2), i.e., Applicant has not defined “column malfunction” sufficiently to distinguish from WOLTERS’ “unsuccessful separation”; in fact, the specification seems to indicate that a “column malfunction” is an “unsuccessful separation”. Applicant’s argument 
All other arguments have been indirectly addressed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective 
Claims 1, 4-7, 10, 11, 13-15, 17-23, 26, 32-36, 38, 39, and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over WOLTERS (US PGPub 2010/0050737 A1) or, alternatively, over WOLTERS in view of AGA et al. (US PGPub 2010/0260411 A1).
	Regarding Claim 1, WOLTERS discloses a method for analyzing a sample to determine the performance of a separation and to identify errors (i.e., a method for detecting a malfunction in a chromatography process; abstract; p0004). UV/Vis spectra are obtained (p0075) from samples passing through chromatography columns, e.g., HPLC (p0081-0083). In the method, a sample is first measured to obtain a measurement profile data (i.e., generating a reference chromatogram from a chromatography column; p0020); the sample is separated into one or more subsamples, and the one or more subsamples are measured to obtain subsample measurement profile data (i.e., generating a process chromatogram from the chromatography column), which is compared with the sample measurement profile data (i.e., comparing the process chromatogram to the reference chromatogram; p0021-0023). E.g., WOLTERS discloses generating a difference spectrum (i.e., detecting an atypical profile in the process chromatogram; p0172) and further discloses that positive or negative signals in the difference spectrum indicate errors or contaminants (i.e., wherein the atypical profile comprises an additional peak; wherein the atypical profile comprises at least one peak or at least one indentation having a decreased sharpness or a decreased magnitude; p0172). WOLTERS also alternatively discloses comparing the subsample chromatogram with those from library reference spectra (p0096) and measuring reference standards for comparison with samples (p0098). Finally, WOLTERS further discloses biological components (i.e., a reference sample comprising a plurality of analytes and a biologic composition; a process sample comprising the plurality of analytes and the biologic composition; p0062), and WOLTERS discloses a computer that examines differences between the measured sample and subsample data and notifies a user of potential problems, e.g., with alerts (i.e., generating a warning signal; p0124, p0193).
	WOLTERS is deficient in explicitly disclosing halting the chromatography process until column malfunctions are resolved. However, such a step would be considered obvious to one of ordinary skill in the art or in any art. In general, if a process is yielding erroneous results, it would be obvious to stop the process and address the malfunction before continuing. WOLTERS discloses such a condition, e.g., in the event that “erroneous results” are detected due to contaminant peaks, e.g., from contaminated residual samples from prior analyses (p0015, p0076), one halting the chromatography process until the column malfunction is resolved; p0173-0174). Alternatively, AGA discloses that upon detection of specimen reading exceeding tolerance limits compared with a reference value (i.e., a column malfunction), a warning/error indication is issued to a user and the chromatography operation is stopped (i.e., generating a warning signal; halting the chromatography process; p0040). Thus, at the time of the filing of the invention, one of ordinary skill in the art would find it obvious to halt the chromatography process until a column malfunction is resolved as claimed
Regarding Claim 4, as applied to the rejection of Claim 1, WOLTERS further discloses chromatography, specifically ion chromatography (i.e., wherein the chromatography process comprises ion exchange chromatography; p0088).
	Regarding Claims 4-6, as applied to the rejection of Claim 1, WOLTERS discloses a method for detecting malfunction in a chromatography process. WOLTERS further discloses the method is applicable for any separation technique, especially chromatography, including ion exchange and bind-elute chromatography (i.e., wherein the chromatography process comprises affinity chromatography; p0088). Thus, the claimed limitations to the chromatography column being “suitable for use” in ion exchange, affinity, or hydrophobic interaction chromatography would have been obvious to one of ordinary skill in the art at the time of the filing of the invention absent showings that such uses of the claimed column would have significance or criticality over any other type of chromatography.
	Furthermore, because the claimed method is directed toward a method for detecting malfunctions in a chromatography process with a chromatography column and not the use of said chromatography column for specific separation techniques, the claimed limitations do not further limit the claimed invention in any significant way. All chromatography processes will generate profiles, whether they are ion exchange, affinity, hydrophobic interaction, or other types of processes. The claimed method can be used for any of these separation processes.
Regarding Claim 7, as applied to the rejection of Claim 1, WOLTERS further discloses that particulate matter can clog the chromatography column (p0063), thereby decreasing the separation power and efficiency (i.e., wherein the column malfunction is caused by column deterioration).

Regarding Claim 10, as applied to the rejection of Claim 1, WOLTERS discloses a method for detecting malfunction in a chromatography process by detecting an atypical chromatogram, which comprises an additional peak compared with a reference chromatogram. WOLTERS is deficient in explicitly disclosing the additional peak occurs during a washing step.
	However, WOLTERS discloses that any part of the sample that is separated can be considered a subsample, including subsample fractions that do or do not collect peaks (p0065). In fact, wash steps are common if not expected for one of ordinary skill in the art when using a chromatography column. Wash steps are commonly practiced to prepare a column to bind analytes, to purge or remove any unbound analytes after a binding step, or to flush a column after eluting with a buffer. Fractions collected during these wash steps typically pick up aberrant or unknown analytes or could indicate column error.
	Furthermore, whether the additional peak occurs during a washing step is not dependent on the actions of the claimed method for detecting a malfunction in a chromatography process. The process simply requires a comparison between reference and sample chromatograms and a determination of an atypical sample chromatogram profile. Whether this “atypical” property occurs during a washing step or any other step does not affect the means by which this invention is carried out.
	Regarding Claim 11, as applied to the rejection of Claim 10, washing steps typically precede and follow elution steps to respectively elute unwanted eluents and to clean the column prior to a subsequent separation.
	Regarding Claims 13 and 14, as applied to the rejection of Claim 1, WOLTERS further discloses the relative intensity of measured profile data (p0172). The limitations “wherein the magnitude of the additional peak indicates a degree of severity of the column malfunction” (Claim 13) and “wherein an increase in the magnitude of the additional peak indicates an increase in the degree of severity of the column malfunction of the chromatography process” (Claim 14) are directed toward the intended results of the claimed method. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. In these cases, no actionable steps are claimed; the limitations only describe the results or desired outcomes resulting from the practice of the steps outlined in Claim 1.
	Regarding Claim 15, as applied to the rejection of Claim 1, WOLTERS further discloses that particulate matter can clog the chromatography column (p0063), thereby decreasing the separation power and efficiency (i.e., wherein the column malfunction induces a loss of separation power of the chromatography column).
	Furthermore, the limitation “wherein the malfunction of the chromatography process induces a loss of separation power…” is directed toward an intended result of the claimed method. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. In this case, no actionable steps are claimed; the limitations only describe the results or desired outcomes resulting from the practice of the steps outlined in Claim 1.
	Regarding Claim 17, as applied to the rejection of Claim 1, whether or not the at least one peak or at least one indentation occurs during a washing step is not dependent on the actions of the claimed method for detecting a malfunction in a chromatography process. The process simply requires a comparison between reference and sample chromatograms and a determination of an atypical sample chromatogram profile. Whether this “atypical” property occurs during a washing step or any other step does not affect the means by which this invention is carried out. Absent showings of unexpected results or criticality that the atypical peak or indentation occur during a washing step, such a limitation would be obvious to one of ordinary skill in the art to indicate an atypical profile.
Regarding Claim 18, as applied to the rejection of Claim 1, WOLTERS further discloses in FIG. 5 the UV/Vis spectra of a sample. FIGs. 5A and 5C compare the spectra of a sample mixture prior to separation and a composite of individual subsamples obtained after sample separation, respectively. The subsample spectrum in FIG. 5C shows three peaks with decreased magnitudes compared with those in the sample spectrum in FIG. 5A (i.e., wherein the at least one peak or the at least one indentation on the process chromatogram having a decreased sharpness or a decreased magnitude follows an elution step; p0135).
Regarding Claims 19 and 20, as applied to the rejection of Claim 1, WOLTERS further discloses in FIG. 5 the UV/Vis spectra of a sample. FIGs. 5A and 5C compare the spectra of a sample mixture prior to separation and a composite of individual subsamples obtained after sample separation, respectively (p0135). The subsample spectrum in FIG. 5C shows three peaks with decreased magnitudes compared with those in the sample spectrum in FIG. 5A (i.e., wherein the atypical profile comprises a first peak or a first indentation having a decreased sharpness or a decreased magnitude on the process chromatogram when compared to a peak or an indentation at a comparable first position on the reference chromatogram and a second peak or a second indentation having a decreased sharpness or a decreased magnitude on the process chromatogram when compared to a peak or indentation at a comparable second position on the reference chromatogram; wherein the first peak or the first indentation follows an elution step).
Furthermore, the claimed limitations in Claim 19 are directed toward an intended result of the claimed method. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency. In this case, no actionable steps are claimed; the limitations only describe the results or desired outcomes resulting from the practice of the steps outlined in Claim 1.
	Regarding Claims 21-23, as applied to the rejection of Claim 20, whether or not the first peak or the first indentation occurs at the start of a collecting step or the second peak or the second indentation follows a collection step or comprises a strip peak, the locations of these peaks are not dependent on the actions of the claimed method for detecting a malfunction in a chromatography process. The process simply requires a comparison between reference 
Regarding Claim 26, as applied to the rejection of Claim 1, WOLTERS further discloses comparing UV/Vis spectra from the subsample and sample (i.e., wherein the measured absorbance intensity is determined at a wavelength corresponding to ultraviolet light; p0075).
Regarding Claims 32-34, as applied to the rejection of Claim 1, WOLTERS discloses a method for detecting malfunction in a chromatography process. WOLTERS is deficient in disclosing an explicit integral volume window occurring between 1000 and 2500 L, between 1250 and 2250 L, or between 1600 and 1800 L. However, WOLTERS does show FIG. 5B showing the absorbance of a separation over a specific run time window (which can be used to calculate the corresponding integral volume window). Absent showings that such claimed integral volume windows are critical or non-obvious, such limitations would be obvious to one of ordinary skill in the art. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
	Regarding Claim 35, as applied to the rejection of Claim 1, WOLTERS discloses a method for detecting malfunction in a chromatography process using a chromatography column. WOLTERS is deficient in explicitly disclosing an anion exchange resin but discloses the use of the columns for ion exchange chromatography (p0088). Depending on the desired separation, one of ordinary skill in the art would find it obvious to use the appropriate column resin that would afford optimal separation. Absent showings of criticality or unexpected results due to the use of an anionic resin over any other resin would have been obvious to one of ordinary skill in the art at the time of the filing of the invention.
	Regarding Claim 36, as applied to the rejection of Claim 1, WOLTERS discloses a method for detecting malfunction in a chromatography process. The claimed method steps of generating reference and process chromatograms are well-known to any one of ordinary skill in the art. These steps are commonly practiced by an operator of a chromatography system; while not explicitly disclosed by the prior art, WOLTERS nevertheless discloses generating both types of chromatograms based on the separating of one or more components of a mixture (i.e., a 
	Regarding Claim 38, as applied to the rejection of Claim 36, WOLTERS further discloses continuous flow operation and measurement of the chromatography columns (i.e., wherein the contacting and measuring steps are continuous; p0083).
	Regarding Claim 39, as applied to the rejection of Claim 36, WOLTERS further discloses a number of chromatography separation techniques using any type of chromatographic packing material, including silica, polymeric, and monolithic phases (i.e., wherein the matrix comprises a resin; p0088).
	Regarding Claim 41, as applied to the rejection of Claim 36, WOLTERS further discloses pharmaceutical drugs (i.e., wherein the biologic composition is a therapeutic composition; p0011).
Regarding Claim 42, as applied to the rejection of Claim 1, WOLTERS further discloses a computer (i.e., wherein the warning signal is communicated electronically to a processor and wherein the processor is operably linked to the chromatography column; p0120-0121, p0124, p0189, p0193; Claim 24).
Regarding Claim 43, as applied to the rejection of Claim 42, WOLTERS further discloses the computer, upon identifying any difference between the measurement profile data of the sample and subsample, automatically re-runs samples, references or blanks to troubleshoot the potential problem (i.e., wherein the processor receives the warning signal and interrupts the chromatography process or prevents the initiation of a further chromatography process until the column malfunction is resolved; p0124).
	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WOLTERS in view of ZHANG et al. (US PGPub 2004/0249082 A1).
	Regarding Claim 8, as applied to the rejection of Claim 7, WOLTERS discloses a method for detecting malfunction in a chromatography process wherein a potential or actual malfunction of the chromatography process is caused by column deterioration. WOLTERS is deficient in disclosing the column deterioration comprises column bed fracturing.
	However, column bed fracturing is known to be a common issue leading to degraded separation performance as taught by ZHANG (p0008). Absent any showings that such a limitation is of criticality or significance, one of ordinary skill in the art would find such conditions obvious, if not common.

Claims 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over WOLTERS with evidentiary support from BIOTEK (Application Note, accessed online 10 June 2020, published 06 February 2001; <url: biotek.com/resources/docs/PowerWave200_Nucleic_Acid_Purity_Assessment.pdf>).
	Regarding Claims 27-29, as applied to the rejection of Claim 26, WOLTERS discloses a method for detecting malfunction in a chromatography process. WOLTERS is deficient in disclosing measuring absorbance intensity at wavelengths between 260 and 280 nm or at 260 nm or 280 nm.
	However, WOLTERS discloses measuring UV absorbance at specific wavelengths, e.g., FIG. 5B, albeit not at the claimed range of 260-280 nm or at 260 nm or at 280 nm. Absent showings that such wavelengths provide criticality or unexpected results to the claimed method, such limitations would have been obvious to one of ordinary skill in the art at the time of the filing of the invention. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Further, as evidenced by BIOTEK, absorbances measured at 260 and 280 nm are commonly used especially to determine protein purity in a separation.
	Regarding Claim 30, as applied to the rejection of Claim 28, as shown in FIG. 5B, WOLTERS indicates that peaks can resolve at nearly 0.3 intensity at a specific absorbance, indicating that atypical profiles would similarly have peaks at such identifiable intensities.
 
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over WOLTERS in view of HOLMAN et al. (US PGPub 2006/0096903 A1).
Regarding Claim 44, as applied to the rejection of Claim 1, WOLTERS discloses a method for detecting malfunction in a chromatography process. WOLTERS is deficient in disclosing the method further comprises repacking the chromatography column.
	However, column repacking is typically practiced after a malfunction or failure has occurred after a separation has rendered the packed column unusable, e.g., by contamination, as taught by HOLMAN (i.e., wherein resolving the column malfunction comprises repacking the chromatography column; p0010-0011). Advantageously, repacking a column will render the column usable again for separations rather than using costly disposable columns .

Claims 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over WOLTERS in view of ZHOU et al. (PLOS One, Vol. 8, Issue 7, July 2013).
Regarding Claims 45-47, as applied to the rejection of Claim 1, WOLTERS discloses a method for detecting a column malfunction in a chromatography process wherein reference and process samples comprising a plurality of analytes and a biologic composition are contacted with a chromatography column. WOLTERS is deficient in disclosing the biologic composition comprises a therapeutic protein.
However, WOLTERS further discloses the samples comprise biological components (p0062), including pharmaceutical products (p0007), which are commonly known to include small molecule drugs, monoclonal antibodies, and the like, i.e., therapeutic products. As disclosed by ZHOU, therapeutic products, such as VEGF-Trap, are commonly purified, separated, or isolated using chromatography (i.e., the biologic composition comprises a therapeutic protein; the biologic composition comprises a VEGF-Trap protein; §Mice and Reagents, pg. 2). One of ordinary skill in the art would have found it obvious that in the chromatographic separation of process samples, a commonly separated sample includes therapeutic products, e.g., VEGF-Trap, as disclosed by ZHOU. Further, because WOLTERS discloses the chromatogram of a subsample is compared with that of the overall sample, the claimed limitation that the reference sample and process sample have the same or substantially similar therapeutic protein is met (i.e., wherein the therapeutic protein in the reference sample is the same or substantially similar to the therapeutic protein in the process sample; p0021-0023). The nature of the problem to be solved would have led one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A). 
Furthermore, the composition of the biologic composition does not impact the how the claimed method for detecting a column malfunction in a chromatography process is practiced by one of ordinary skill in the art, i.e., whether the composition is a therapeutic protein, or even further a VEGF-Trap protein, would not significantly alter the way that one of ordinary skill in the art would practice the claimed method. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.